Case 2:21-cv-02176-MSG Document 1-1 Filed 05/12/21 Page 1 of 17
             Case 2:21-cv-02176-MSG Document 1-1 Filed 05/12/21 Page 2 of 17


BAILEY & ASSOCIATES, LLC
By: Gary L. Bailey, Jr., Esquire
Attorney I.D. No. 312015                                                                           Filed and Attested by the
                                                                                                  Office of Judicial Records
1500 Walnut Street, Suite 204
                                                                                                      09 MAR 2021 05:51 am
Philadelphia, PA 19102-1803
                                                                                                             S. RICE
Phone: (267) 225-5442
Email: gbailey@baileylawassociates.com
Attorney for Plaintiff

JESSICA HUTT,                                                     :    COURT OF COMMON PLEAS
                                                                  :    PHILADELPHIA COUNTY
                                            Plaintiff,            :
                                                                  :
                                 vs.                              :    NOVEMBER TERM, 2020
                                                                  :    NO. 01415
WALMART STORES, INC,                                              :
BEIERSDORF, INC.,                                                 :
BAYER CORPORATION, and                                            :
MERCK & CO., INC.,                                                :
                                                                  :
                                            Defendants.           :
                                                                  :

                   NOTICE TO DEFEND
                                                                                               AVISO PARA DEFENDER
You have been sued in court. If you wish to defend against the
claims set forth in the following pages, you must take action within   Le han demandado a usted en la corte. Si usted guiere defenderse de estas
twenty (20) days after this complaint and notice are served, by        demandas expuestas en las páginas siguientes, usted tiene viente (20) dias
entering a written appearance personally or by attorney and filing     de plazo al partir de la fecha de la demanda y la notificación. Hace falta
in writing with the court your defenses or objections to the claims    asentar una comparesencia escrita o en persona o con un abogado y
set forth against you. You are warned that if you fail to do so the    entregar a la corte en forma escrita sus defensas o sus objeciones a las
case may proceed without you and a judgment may be entered             demandas en contra de su persona. Sea avisado que si usted no se defiende,
against you by the court without further notice for any money          la corte tomará medidas y puede continuar la demanda en contra suya sin
claimed in the complaint or for any other claim or relief requested    previo aviso o notificación. Además, la corte pued decidir a favor del
by the plaintiff. You may lose money or property or other rights       demandante y require qu usted cumpla con todas las provisiones de esta
important to you.                                                      demanda. Usted puede perder dinero o sus propiedades u otros derchos
                                                                       importantes para usted.
 You should take this paper to your lawyer at once. If you do not
 have a lawyer or cannot afford one, go to or telephone the office      Illeve esta demanda a un abogado immediatament. Si no tiene abogado o
 set forth below to find out where you can get legal help.              si no tiene el dinero suficiente de pagar tal servicio, vaya en persona o
                                                                        llame por teléfono a la oficina cuya dirección se encuentra escrita abajo
              PHILADELPHIA BAR ASSOCIATION                              para averiguar donde se puede conseguir asistencia legal.
                  LAWYER REFERRAL AND
                 INFORMATION SERVICE                                                    ASOCIACION DE LICENCIADOS DE
                      One Reading Center                                                           FILADELFIA
                Philadelphia Pennsylvania 19107                                           SERVICIO DE REFERENCIA E
                   Telephone: (215) 238-1701                                                 INFORMACION LEGAL
                                                                                                One Reading Center
                                                                                           Filadelfia, Pennsylvania 19107
                                                                                             Telefono: (215) 238-1701




                                                                                                                           Case ID: 201101415
        Case 2:21-cv-02176-MSG Document 1-1 Filed 05/12/21 Page 3 of 17




BAILEY & ASSOCIATES, LLC
By: Gary L. Bailey, Jr., Esquire
Attorney I.D. No. 312015
1500 Walnut Street, Suite 204
Philadelphia, PA 19102-1803
Phone: (267) 225-5442
Email: gbailey@baileylawassociates.com
Attorney for Plaintiff

JESSICA HUTT                                 :       COURT OF COMMON PLEAS
1805 Lesher Mill Road                        :       PHILADELPHIA COUNTY
Palm, PA 18070,                              :
                                             :
                              Plaintiff,     :
                                             :
                        vs.                  :       NOVEMBER TERM, 2020
                                             :       NO. 01415
WALMART STORES, INC.                         :
702 SW 8th Street                            :
Bentonville, AR 72716                        :
                                             :
                        and                  :
                                             :
BEIERSDORF, INC.                             :
45 Danbury Road                              :
Wilton, CT 06897                             :
                        and                  :
                                             :
BAYER CORPORATION                            :
100 Bayer Avenue                             :
Whippany, NJ 07981                           :
                                             :
                        and                  :
                                             :
MERCK & CO., INC.                            :
2000 Galloping Hill Road                     :
Kenilworth, NJ 07033                         :
                                             :
                              Defendants.    :
                                             :

                               COMPLAINT – CIVIL ACTION

       1.      Plaintiff, Jessica Hutt, is an adult individual residing at the address listed in the

caption of this Complaint.

       2.      Defendant Walmart Stores, Inc. is a foreign corporation that can be served at the




                                                                                          Case ID: 201101415
        Case 2:21-cv-02176-MSG Document 1-1 Filed 05/12/21 Page 4 of 17




address listed in the caption of this Complaint, and is a retailer, seller and/or distributor of

consumer products including the Coppertone WaterBabies Sunscreen Lotion (“Coppertone”)

designed, manufactured and sold by Defendants, Beiersdorf, Inc., Bayer Corporation, and Merck

& Co., Inc.

       3.      Upon information and belief, Defendant Beiersdorf , Inc. (“Beiersdorf”) is a foreign

corporation that can be served at the address listed in the caption of this Complaint, and designs,

tests, manufactures, markets, assembles and sells Coppertone.

       4.      Upon information and belief, Defendant Bayer Corporation (“Bayer”) is a foreign

corporation that can be served at the address listed in the caption of this Complaint, and designs,

tests, manufactures, markets, assembles and sells Coppertone.

       5.      Upon information and belief, Defendant Merck & co., Inc. (“Merck”) is a foreign

corporation that can be served at the address listed in the caption of this Complaint, and designs,

tests, manufactures, markets, assembles and sells Coppertone

       6.      Venue is proper in this county because Defendants have retail stores in the venue

and all of the Defendants regularly conduct business in Philadelphia.

       7.      Defendants distributed, sold, advertised and warranted the Coppertone.

       8.      The Coppertone and its active ingredients were designed, manufactured, marketed,

warranted, advertised and packaged by Defendants.

       9.      Upon information and belief, the design, development, testing, marketing, packing,

and drafting of warnings for the were completed and/or overseen in by Defendants Beiersdorf,

Inc.’s, Bayer Corporation’s, and Merck & Co., Inc.’s agents, ostensible agents, servants and/or

employees.

       10.     Plaintiff used the Coppertone purchased for its intended purpose of sunscreen



                                                                                          Case ID: 201101415
        Case 2:21-cv-02176-MSG Document 1-1 Filed 05/12/21 Page 5 of 17




protection in a manner reasonably foreseeable by Defendants.

        11.     The Coppertone suffers from defects that posed an unreasonable risk of injury

during normal use.

        12.     Defendants knew or should have known of the defect and of the serious safety risk

it posed to consumer and the public but chose to conceal knowledge of the defect from consumers,

including Plaintiff, who purchased the Coppertone.

        13.     Defendants knew or should have known that when it sold the Coppertone to the

public that it suffered from a high active ingredient defect that can cause severe burn, and that the

active ingredient defect might result in significant personal injury to consumers and the public,

including Plaintiff.

        14.     In conjunction with Defendants’ experience, its active ingredients were designed,

manufactured, marketed, warranted, advertised and packaged by Defendants and/or selling the

Coppertone, these facts illustrate that Defendants knew or should have known of the active

ingredient defect.

        15.     Defendants have a duty to disclose the defect and to not conceal the defect from the

public, including Plaintiff. Defendants’ failure to disclose, or active concealment of, the defect

placed Plaintiff at risk of personal injury.

        16.     Defendants falsely represented through written warranties, advertisement and/or

other marking that the Coppertone is free from defects, is of merchantable quality, and will perform

dependably.

        17.     As a result of these warranties, Plaintiff purchased and used the Coppertone in a

foreseeable manner though it was unsafe to do so.

        18.     On or about July 7, 2019, Plaintiff used Coppertone to protect her skin, and having




                                                                                           Case ID: 201101415
        Case 2:21-cv-02176-MSG Document 1-1 Filed 05/12/21 Page 6 of 17




read and understood the instructions and having relied on Defendants’ representations that the

product was safe, functional, and ready for use, Plaintiff rubbed the Coppertone on her skin thereby

causing severe burns to her body.

                                COUNT I – STRICT LAIBILITY
                                 PLAINTIFF v. DEFENDANTS

       19.       Plaintiff incorporates by reference the preceding averments as thought set forth at

length herein.

       20.       Defendants are strictly liable for the injuries and damages suffered by Plaintiff

pursuant to the Restatement of Torts second 402A as adopted by and interpreted under

Pennsylvania Law.

       21.       Defendants are either individually or by and through their respective employees,

agents, servants, subsidiaries and/or companies, corporations and/or businesses, at all times

material, were engaged in the design, manufacturing, assembly, distribution, marketing,

advertisement, wholesale and sale of Coppertone and its active ingredients, including the

Coppertone that caused Plaintiff’s injuries.

       22.       The Coppertone, which was designed, manufactured, distributed, marketed,

advertised and sold by Defendants was defective and unreasonably dangerous to the end-

consumer, Plaintiff Jessica Hutt.

       23.       Defendants are strictly liability to Plaintiff for injuries and damages suffered

pursuant to the Restatement of Torts second 402A as adopted by and interpreted under

Pennsylvania law.

       24.       The Coppertone was expected to and did reach the consuming public in general,

and Plaintiff in particular, without substantial change in the condition in which they were sold by

Defendants.



                                                                                           Case ID: 201101415
        Case 2:21-cv-02176-MSG Document 1-1 Filed 05/12/21 Page 7 of 17




        25.     Thee Plaintiff used the Coppertone in accordance with warnings and instructions

provided by Defendants.

        26.     The defective Coppertone caused Plaintiff great pain and suffering, bodily injuries,

loss of life’s pleasures, disfigurement, scarring, humiliation, embarrassment, wage loss and/or lost

earning capacity and other economic and non-economic harms and damages cognizable under

Pennsylvania Law.

        27.     Due to the defective Coppertone, Plaintiff has and may in the future be obliged to

receive and undergo medical attention, which was or will be reasonable and necessary arising from

the aforesaid defective product and will otherwise incur various expenditures for the injuries she

has suffered.

        28.     Due to the defective Coppertone, Plaintiff has incurred medical expenses that were

reasonable, necessary and causally related to the injuries and treatment required due to the

defective Coppertone.

        29.     Due to the defective Coppertone, Plaintiff has been unable to attend to her daily

chores, duties, obligations, and occupations and may be unable to do so for an indefinite time in

the future, all to her financial detriment and loss.

        30.     Due to the defective Coppertone, Plaintiff has in the past and/or will in the future

suffer loss of earning and/or impairment of earning capacity.

        WHEREFORE, Plaintiff, Jessica Hutt, demands damages against Defendants, Walmart

Stores, Inc., Beiersdorf, Inc.’s, Bayer Corporation’s, and Merck & Co., Inc. in excess of Fifty

Thousand ($50,000) dollars, plus costs.

                                   COUNT II – NEGLIGENCE
                                  PLAINTIFF v. DEFENDANTS

        31.     Plaintiff incorporates by reference the preceding averments as though set forth at



                                                                                           Case ID: 201101415
        Case 2:21-cv-02176-MSG Document 1-1 Filed 05/12/21 Page 8 of 17




length herein.

       32.       The negligence of Defendants and their agents, servants and/or employees

consisted of the following:

                 a.     Negligent design of the Coppertone and its active ingredients;

                 b.     Negligent manufacture of the Coppertone and its active ingredients;

                 c.     Negligent failure to adequately design, manufacture, test, assemble and/or

       inspect the Coppertone and its active ingredients;

                 d.     Negligent failure to recall the Coppertone when manufacturing defects were

       or should have been discovered by the Defendants; and,

                 e.     Negligent failure to warn the Plaintiff that the Coppertone was defective and

       not suitable for skin use.

       33.       The negligence of Defendants caused Plaintiff great pain and suffering, bodily

injuries, loss of life’s pleasures, disfigurement, scarring, humiliation, embarrassment, wage loss

and/or lost earning capacity and other economic and non-economic harms and damages cognizable

under Pennsylvania Law.

       34.       As a further result of Defendants’ negligence, Plaintiff has and may in the future be

obliged to receive and undergo medical attention, which was or will be reasonable and necessary

arising from the aforesaid negligence and will otherwise incur various expenditures for the injuries

she has suffered.

       35.       As a further result of Defendants’ negligence, Plaintiff has incurred medical

expenses that were reasonable, necessary and causally related to the injuries and treatment required

due to the defective Coppertone.

       36.       As a further result of Defendants’ negligence, Plaintiff has been unable to attend to




                                                                                            Case ID: 201101415
        Case 2:21-cv-02176-MSG Document 1-1 Filed 05/12/21 Page 9 of 17




her daily chores, duties, obligations, and occupations and may be unable to do so for an indefinite

time in the future, all to his financial detriment and loss.

        37.      As a further result of Defendants’ negligence, Plaintiff has in the past and/or will in

the future suffer loss of earning and/or impairment of earning capacity.

        WHEREFORE, Plaintiff, Jessica Hutt, demands damages against Defendants, Walmart

Stores, Inc., Beiersdorf, Inc.’s, Bayer Corporation’s, and Merck & Co., Inc. in excess of Fifty

Thousand ($50,000) dollars, plus costs.

     COUNT III – BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                        PLAINTIFF v. DEFENDANTS

        38.      Plaintiff incorporates by reference the preceding averments as though set forth at

length herein.

        39.       Defendants were the designers, manufacturers, assemblers, distributors, suppliers,

wholesalers and/or sellers of the subject Coppertone and its active ingredients and were regular

manufacturers, suppliers, assemblers, distributors and/or sellers of such Coppertone.

        40.       Defendants were merchants with respect to the sale of the subject Coppertone and

its active ingredients and dealt in goods of the kind involved in the transaction for the sale of the

Coppertone.

        41.       Defendants held themselves out to the public in general, and Plaintiff in particular,

as having knowledge and skill related to the sale of the subject Coppertone and its active

ingredients.

        42.       An implied warranty of merchantability was established in the sale of the subject

Coppertone, which was breached in that the Coppertone and its active ingredients were not fit for

the ordinary purpose for which such goods are used.

        43.       Defendants are liable to Plaintiff for injuries and damages described herein for



                                                                                              Case ID: 201101415
        Case 2:21-cv-02176-MSG Document 1-1 Filed 05/12/21 Page 10 of 17




breach of implied warranty of merchantability pursuant to 13 Pa.C.S.A. 2314 and Pennsylvania

Law.

        44.     The breach of warranty of Defendants caused Plaintiff great pain and suffering,

bodily injuries, loss of life’s pleasures, disfigurement, scarring, humiliation, embarrassment, wage

loss and/or lost earning capacity and other economic and non-economic harms and damages

cognizable under Pennsylvania Law.

        45.      As a further result of Defendants’ breach of warranty, Plaintiff has and may in the

future be obliged to receive and undergo medical attention, which was or will be reasonable and

necessary arising from the aforesaid negligence and will otherwise incur various expenditures for

the injuries he has suffered.

        46.      As a further result of Defendants’ breach of warranty, Plaintiff has incurred

medical expenses that were reasonable, necessary and causally related to the injuries and treatment

required due to the defective Coppertone.

        47.     As a further result of Defendants’ breach of warranty, Plaintiff has been unable to

attend to her daily chores, duties, obligations, and occupations and may be unable to do so for an

indefinite time in the future, all to her financial detriment and loss.

        48.     As a further result of Defendants’ breach of warranty, Plaintiff has in the past and/or

will in the future suffer loss of earning and/or impairment of earning capacity.

        WHEREFORE, Plaintiff, Jessica Hutt, demands damages against Defendants, Walmart

Stores, Inc., Beiersdorf, Inc.’s, Bayer Corporation’s, and Merck & Co., Inc. in excess of Fifty

Thousand ($50,000) dollars, plus costs.

                    COUNT IV – BREACH OF EXPRESS WARRANTY
                   PLAINTIFF v. BEIERSDORF, BAYER, AND MERCK

        49.     Plaintiff, Jessica Hutt, incorporates by reference the preceding averments as though



                                                                                             Case ID: 201101415
        Case 2:21-cv-02176-MSG Document 1-1 Filed 05/12/21 Page 11 of 17




set forth at length herein.

        50.     Beiersdorf, Bayer, and Merck had knowledge of the defect and that knew it posed

a serious risk to consumers such as Plaintiff.

        51.     Despite its knowledge, Beiersdorf, Bayer, and Merck expressly warranted in

writing to correct all defects in the materials and active ingredients for the Coppertone. Beiersdorf,

Bayer, and Merck have not repaired or corrected, and has been unable to repair or correct,

Coppertone’s materials and/or defect.

        52.     These warranties, affirmations, and promises were part of the basis of the bargain

between Defendants Beiersdorf, Bayer, and Merck and Plaintiff, who relied on the existence of the

express warranties. Defendants Beiersdorf, Bayer, and Merck express warranty became a basis for

the bargain between Defendants Beiersdorf, Bayer, and Merck and Plaintiff.

        53.     By selling the Coppertone containing the active ingredient defect to consumers,

including Plaintiff, Defendants Beiersdorf, Bayer, and Merck breached its express warranty to

provide Coppertone that were free from defects.

        54.     Beiersdorf, Bayer, and Merck breached its express warranty to repair or correct

material defects in the Coppertone when it failed to do so despite knowing of the defect and of

alternative active ingredients, materials and/or options for manufacturing the Coppertone.

         55.    At the time Beiersdorf, Bayer, and Merck warranted and sold the Coppertone, it

 knew that the product did not conform to the express warranty and was inherently defective, and

 Beiersdorf, Bayer, and Merck wrongfully and fraudulently misrepresented and/or concealed

 material facts regarding the Coppertone.

         56.    As described herein, Beiersdorf, Bayer, and Merck was provided with notice and

 has been on notice of the Defect and of its breach of its express written warranty through




                                                                                            Case ID: 201101415
        Case 2:21-cv-02176-MSG Document 1-1 Filed 05/12/21 Page 12 of 17




 consumer warranty claims, customer complaints, and its own internal and external testing, but it

 failed to replace the Coppertone to ensure that it was free from any defects as Beiersdorf, Bayer,

 and Merck promised.

         57.   Defendants are liable to Plaintiff for injuries and damages described herein for

 breach of implied warranty of merchantability pursuant to 13 Pa.C.S.A. 2313 and Pennsylvania

 Law.

        58.    The breach of warranty of Defendants caused Plaintiff great pain and suffering,

bodily injuries, loss of life’s pleasures, disfigurement, scarring, humiliation, embarrassment, wage

loss and/or lost earning capacity and other economic and non-economic harms and damages

cognizable under Pennsylvania Law.

         59.   As a further result of Defendants’ breach of warranty, Plaintiff has and may in the

 future, be obliged to receive and undergo medical attention, which was or will be reasonable and

 necessary arising from the aforesaid negligence and will otherwise incur various expenditures for

 the injuries he has suffered.

         60.   As a further result of Defendants’ breach of warranty, Plaintiff has incurred medical

 expenses that were reasonable, necessary and causally related to the injuries and treatment

 required due to the defective Coppertone.

         61.   As a further result of Defendants’ breach of warranty, Plaintiff has been unable to

 a attend to her daily chores, duties, obligations, and occupations and may be unable to do so for

 an indefinite time in the future, all to her financial detriment and loss.

         62.   As a further result of Defendants’ breach of warranty, Plaintiff has in the past and/or

 will in the future suffer loss of earning and/or impairment of earning capacity.

         WHEREFORE, Plaintiff, Jessica Hutt, demands damages against Defendants, Walmart




                                                                                            Case ID: 201101415
       Case 2:21-cv-02176-MSG Document 1-1 Filed 05/12/21 Page 13 of 17




 Stores, Inc., Beiersdorf, Inc.’s, Bayer Corporation’s, and Merck & Co., Inc. in excess of Fifty

 Thousand ($50,000) dollars, plus costs.

                COUNT V – VIOLATION OF THE PENNSYLVANIA
         UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION LAW
                         PLAINTIFF v. DEFENDANTS

       63.       Plaintiff incorporates by reference the preceding averments as though set forth at

length herein.

       64.       The Pennsylvania Unfair Trade Practices and Consumer Protection Law

(“UTPCL”), 73 Pa. Cons. Stat. 201-1, et seq., protects consumers from fraud and unfair or

deceptive business practices.

       65.       Under the UTPCPL, representing that goods or services have sponsorship,

approval, characteristics, ingredients, uses, benefits, or qualities that they do not have is unlawful.

       66.       Plaintiff purchased the Coppertone for use in her home.

       67.       Defendants warranted and represented that the Coppertone was safe and free of

defects in materials and active ingredients.

       68.       Defendants’ warranty and representations that the Coppertone was safe and free

from defects and was for the use of sunscreen protection, influenced Plaintiff to purchase the

Coppertone.

       69.       Defendants’ failure to warn of the defect was a material omission that influenced a

Plaintiff in her decision to purchase the Coppertone.

       70.       Plaintiff were aware of Defendants’ representations regarding the characteristics,

qualities, and standards of the Coppertone due to the representations contained in the labels and

other promotional materials relating to the Coppertone.

       71.       Plaintiff relied on the truth of Defendants’ warranties and representations




                                                                                             Case ID: 201101415
       Case 2:21-cv-02176-MSG Document 1-1 Filed 05/12/21 Page 14 of 17




concerning the Coppertone and suffered damages as result of this reliance.

       72.      Had Plaintiff been adequately warned concerning the likelihood that the

Coppertone would cause burn, she would have taken steps to avoid damages by not purchasing

this product.

       73.      As a direct and proximate result of Defendants’ unfair and deceptive acts or

practices alleged herein, Plaintiff has experienced great pain and suffering, bodily injuries, loss of

life’s pleasures, disfigurement, scarring, humiliation, embarrassment, wage loss and/or lost

earning capacity and other economic and non-economic harms and damages cognizable under

Pennsylvania Law.

       74.      As a further result of Defendants’ unfair and deceptive acts or practices, Plaintiff

has and may in the future, be obliged to receive and undergo medical attention, which was or will

be reasonable and necessary arising from the aforesaid negligence and will otherwise incur various

expenditures for the injuries she has suffered.

       75.      As a further result of Defendants’ unfair and deceptive acts or practices, Plaintiff

has incurred medical expenses that were reasonable, necessary and causally related to the injuries

and treatment required due to the defective Coppertone.

       76.      As a further result of Defendants’ unfair and deceptive acts or practices, Plaintiff

has been unable to a attend to her daily chores, duties, obligations, and occupations and may be

unable to do so for an indefinite time in the future, all to her financial detriment and loss.

       77.      As a further result of Defendants’ unfair and deceptive acts or practices, Plaintiff

has in the past and/or will in the future suffer loss of earning and/or impairment of earning capacity.

       WHEREFORE, Plaintiff, Jessica Hutt, demands damages against Defendants, Walmart

Stores, Inc., Beiersdorf, Inc.’s, Bayer Corporation’s, and Merck & Co., Inc. in excess of Fifty




                                                                                             Case ID: 201101415
       Case 2:21-cv-02176-MSG Document 1-1 Filed 05/12/21 Page 15 of 17




Thousand ($50,000) dollars, plus costs.


                                          BAILEY & ASSOCIATES, LLC

                                           /s/ Gary L. Bailey, Jr.
                                          Gary L. Bailey, Jr., Esquire
                                          Attorney for Plaintiff




                                                                         Case ID: 201101415
        Case 2:21-cv-02176-MSG Document 1-1 Filed 05/12/21 Page 16 of 17




                                      VERIFICATION


         Attorney, Gary L. Bailey, Jr., Esquire, states that he is the attorney for Plaintiff, Jessica

Hutt, in this action and verifies that the statements made in the foregoing Complaint are true and

correct to the best of his knowledge, information and belief. The undersigned understands that the

statements therein are made subject to the penalties of 18 Pa.C.S. § 4904 relating to unsworn

falsifications to authorities.



                                                              /s/ Gary L. Bailey, Jr.
                                                              Attorney for Plaintiff




                                                                                            Case ID: 201101415
       Case 2:21-cv-02176-MSG Document 1-1 Filed 05/12/21 Page 17 of 17




BAILEY & ASSOCIATES, LLC
By: Gary L. Bailey, Jr., Esquire
Attorney I.D. No. 312015
1500 Walnut Street, Suite 204
Philadelphia, PA 19102-1803
Phone: (267) 225-5442
Email: gbailey@baileylawassociates.com
Attorney for Plaintiff

JESSICA HUTT,                                  :       COURT OF COMMON PLEAS
                                               :       PHILADELPHIA COUNTY
                               Plaintiff,      :
                                               :
                       vs.                     :       NOVEMBER TERM, 2020
                                               :       NO. 01415
WALMART STORES, INC,                           :
BEIERSDORF, INC.,                              :
BAYER CORPORATION, and                         :
MERCK & CO., INC.,                             :
                                               :
                               Defendants.     :
                                               :
                                 CERTIFICATE OF SERVICE

       I, Gary L. Bailey, Jr., Esquire, certify that on the date listed below, I filed a true and correct

copy of the Plaintiffs’ Compliant via the Court’s ECF system, thereby providing notice to all

counsel of record.


Dated: March 9, 2021                                   BAILEY & ASSOCIATES, LLC


                                                       /s/ Gary L. Bailey, Jr.
                                                       Gary L. Bailey, Jr., Esquire
                                                       Attorney for Plaintiff




                                                                                               Case ID: 201101415
